Citation Nr: 1742605	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  08-21 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, currently rated at 20 percent. 

2.  Entitlement to a total disability based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Alexander Neff, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the Marine Corps from June 1967 to December 1969.  His awards and decorations included a Combat Action Ribbon, a Vietnam Campaign Medal, and a Vietnam Service Medal with three Bronze Stars.  The Board sincerely thanks him for his service to his country. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In the August 2012 Board remand, the Board found took jurisdiction over a claim for an increased rating for diabetes mellitus type II, finding it was raised during a November 2011 VA diabetes examination and inextricably intertwined with the TDIU issue on appeal.  

This case was previously before the Board in February 2010, September 2011, August 2012, and June 2016 when it was, in part, remanded for further development to include medical examinations and opinions regarding the severity of the Veteran's service-connected disabilities, and whether his service-connected disabilities prevented him from obtaining or maintain gainful employment.  

The issue of TDIU for the period from December 18, 2016 is moot as the Veteran is in receipt of a combined 100 percent schedular rating for his service-connected disabilities during that period.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding request for a TDIU moot where 100 percent schedular rating was awarded for the same period).


FINDINGS OF FACT

1.  Prior to July 26, 2016, the Veteran's diabetes mellitus II has not been shown to have required regulation of activities. 

2.  From July 26, 2016, the Veteran's diabetes mellitus II required insulin, restricted diet, and regulation of activities, but was not manifested by episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice a month visits to a diabetic care provider.  

3.  From April 23, 2015, but no earlier, the Veteran's service-connected disabilities caused him to be unable to obtain and sustain a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Prior to July 26, 2016, the criteria for a disability rating in excess of 20 percent for diabetes mellitus II are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).

2.  From July 26, 2016, the criteria for a disability rating of 40 percent, but no higher, for diabetes mellitus II are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.119, Diagnostic Code 7913.

3.  The criteria for a TDIU rating have been met from April 23, 2015.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board notes that in the June 2016 remand directed the RO to provide an additional VA general examination to assess the severity of his service-connected disabilities.  Examinations for diabetes mellitus II, diabetes-related disabilities, lower extremities, and PTSD were completed in July 2016.  The Board finds that these examinations were completed in substantial compliance with the prior remand directives.  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.

II. Increased Rating for Diabetes Mellitus II

A. Rating Criteria

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

A disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id at § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's diabetes mellitus II has been rated as 20 percent throughout the period on appeal under 38 C.F.R. § 4.119, Diagnostic Code 7913. 

A 20 percent rating is warranted where diabetes management requires insulin and a restricted diet, or hypoglycemic agents and restricted diet.  38 C.F.R. § 4.119, Diagnostic Code 7913.

A 40 percent rating is warranted where diabetes management requires insulin, restricted diet, and regulation of activities.  Id. 

A 60 percent rating is warranted where diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Id. 

A total schedular rating is warranted where diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

"Regulation of activities" has been defined as a situation in which the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996).  

The Board notes that the criteria for the progressively increasing ratings for diabetes are stated in the conjunctive rather than the disjunctive (i.e., each level of increase in the rating requires additional criteria to those for the lower rating which must be met to warrant an increase).  See Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007).  What distinguishes the rating criteria for a 20 percent rating from those required for a 40 percent rating is that the Veteran must require regulation of activities in addition to insulin and restricted diet to manage his diabetes.  Similarly, because of this conjunctive structuring, if the Veteran does not meet the criteria for a higher 40 percent, or 60 percent rating thereafter, during the period on appeal entitlement to any higher ratings under Diagnostic Code 7913 is inherently precluded. 

Any compensable complications of diabetes are to be separately evaluated unless they are part of the criteria used to support a total schedular evaluation.  Noncompensable complications are considered part of the diabetic process under Code 7913. 38 C.F.R. § 4.119. 

The Board notes that the Veteran has been service-connected for dry eyes secondary to diabetes mellitus II, rated at 10 percent since 2003, the highest available rating under Diagnostic Code 6018.  The RO has rated his dry eyes by analogy to chronic conjunctivitis.  38 C.F.R. § 4.79.    

In an November 2011 VA examination, the Veteran's erectile dysfunction was associated with his diabetes mellitus II; however the Veteran is already in receipt of special monthly compensation and is service-connected for impotency due to his PTSD.  As such, these symptoms cannot be considered as part of his diabetes disability, otherwise it would constitute prohibited pyramiding.  See 38 C.F.R. § 4.14.  

The January 2004 VA examination that was the basis for the grant of service connection for diabetes mellitus II noted that the Veteran had, in part, neurological complications, and an additional examination was ordered to determine same.  Thereafter, May 2004 VA examination did not find neurological complications, and the June 2004 rating decision denied service connection for same.  The Board additionally notes that in the November 2011 VA diabetes mellitus examination, the Veteran was found to have peripheral neuropathy associated with his diabetes mellitus, but in a related physical examination report, the Veteran denied problems with neuropathy and a neurological examination was normal.  In August 2012, the Board remanded to the RO a claim to reopen entitlement to service-connection for peripheral neuropathy secondary to diabetes mellitus II.  In the July 2013 VA examination, the Veteran denied having this disability, and the VA examiner did not find any other pertinent physical findings, complications, conditions, signs and/or symptoms related to service-connected diabetes.  In July 5, 2014, the RO advised the Veteran that it had denied this claim to reopen.  Over one year has passed since the mailing of this notice, and the Veteran did not file a Notice of Disagreement, making this denial final.  Notably, the July 2016 VA examiner did not find neuropathy.  Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran has neuropathy due to his diabetes mellitus. 

A. Factual Background

In the November 2011 VA diabetes mellitus examination, the Veteran was noted as taking oral medication and using prescribed insulin more than once a day.  The examiner noted that he did not require regulation of activities as part of his medical management and that he did not have any episodes of ketoacidosis or hypoglycemia that required hospitalization over the past 12 months.  He did not have progressive unintentional weight or strength loss attributed to diabetes mellitus.  It was reported that the Veteran experienced diabetic peripheral neuropathy and erectile dysfunction due to diabetes, but in a related physical examination report, the Veteran denied problems with neuropathy and a neurological examination was normal.  He was noted to have classic symptoms of hyperglycemia.  The VA examiner found that the Veteran's diabetes mellitus II, and its associated complications, did not impact his ability to work.   

In the July 2013 VA diabetes examination, the Veteran was reported to have a restricted diet, and was prescribed one insulin shot per day.  It was noted that the Veteran required regulation of his activities as part of his medical management, but the example noted was that he followed a diabetic diet.  He would visit his diabetic care provider less than two times a month for his episodes of ketoacidosis or hypoglycemia.  He did not have any episodes of ketoacidosis or hypoglycemia that required hospitalization over the past 12 months.  He did have a progressive unintentional weight loss attributable to diabetes of 10 percent.  He also had a progressive loss of strength that was attributable to service-connected diabetes mellitus II.  The VA examiner did not find any other pertinent physical findings, complications, conditions, signs and/or symptoms related to service-connected diabetes.  The VA examiner found that the Veteran's diabetes mellitus II impacted his ability to work.  He did indicate that the Veteran's did not report any physical limitations and that he was able to drive.  He noted that he had a memory problem due to his PTSD.  Regarding the November 2011 finding of peripheral neuropathy, the Veteran denied having this condition or being diagnosed with same due to his service-connected diabetes.  Upon examination, the VA examiner noted that the Veteran did not have a sluggish gait, or observed musculoskeletal deficits.  The Veteran had a full range of motion and use of his limbs.  

In a June 2014 VA medical note, the Veteran underwent a diabetic foot examination and was found to have a bunion.  Pedal pulses and sensation examinations were normal.  In another VA medical note from this time, the Veteran was reported as taking medications and injections for his diabetes.  

In a May 2015 private medical record, the Veteran was advised in detail the need to follow a diabetic diet.  In another private medical record from this time, the Veteran was noted to eat what he wanted despite past dietary instructions.  It was noted that the Veteran forgot many things, and could not remember if he had eaten breakfast that morning.  In a December 2015 private medical record, the Veteran was noted as treating his diabetes with injections.  

In a March 2016 private medical record, the Veteran's wife reported that the Veteran would forget to eat.  In a June 2016 private medical record, the Veteran's blood sugar was noted as having been up and down.  He had poor insight into his condition and did not know how much insulin he was taking.  The clinician decided to change his injections to 15 units twice a day with meals to simplify his regimen.  It was noted that he had a dietary restriction to not "snack" at a period of time after breakfast and dinner.  

In a June 2016 private medical record, the Veteran was noted as appearing to have significant dementia.  He did not understand much about his disease, and frequently forgot what was told to him a few minutes after it was discussed.  It was noted that Veteran frequently experienced hypoglycemia.  He was noted as having injection treatments. 

In the July 2016 VA diabetes examination, the Veteran was found to need constant regulation of his physical activity.  It was noted that the record showed the Veteran required insulin and had a frail build up.  He was unable to engage in continuous physical activity for longer than 10 minutes.  He had a restricted diet, and required one insulin injection a day.  He visited his diabetic care provider less than two times a month for episodes of ketoacidosis and/or hypoglycemia.  He was not hospitalized for any episodes of ketoacidosis and hypoglycemia.  He did not have progressive unintentional weight and strength loss due to his diabetes.  He did not have peripheral neuropathy, nephropathy or renal dysfunction, or retinopathy related to his diabetes.  No other pertinent physical findings, complications, conditions, signs, or symptoms related to diabetes were noted.  The VA examiner opined that the Veteran's diabetes minimally impaired his ability to perform sedentary activities, and that his ability to perform physical activities of employment was moderately impaired.  

B. Analysis

Upon consideration of the forgoing, the Board finds that prior to July 26, 2016, a higher rating for diabetes mellitus II is not warranted.  During this period, the preponderance of the evidence shows that he was taking insulin and/or hypoglycemic agents, and had a restricted diet, but he did not require regulation of activities.  The Board notes that in the July 2013 VA examination, the VA examiner noted that Veteran required a regulation of activities; however, when asked to provide examples of how the Veteran regulates activities, the examiner only noted "follows diabetic diet" which is a separate criterion for diabetes under the rating schedule unrelated to regulation of activities.  The Board finds that the term "regulated activity" does not consider a diet as it is: 1) already considered separately by the rating criteria, and 2) is not directly related avoiding strenuous occupational and recreational activities.  

In addition, the same examiner determined that, even with consideration of the Veteran's diabetes, the Veteran "could perform gainful physical sedentary or light duty work, if he so chose."  Further, the examiner noted that "at this time, he does not present with evidence of debilitating physical complications of his diabetes condition."

The Board also notes that during this period on appeal the Veteran has been noted as being hypoglycemic, and having lost strength and weight.  However, as was noted above, diabetes mellitus contains conjunctive requirements for increased ratings.  As the Veteran was not shown to have a regulation of activities due to service-connected diabetes during this time on appeal, a rating in excess of 20 percent is not warranted.  

From July 26, 2016, the date of the July 2016 VA examination, the Board finds that a rating of 40 percent rating, but no higher is warranted.  During this time, the Veteran was found to require insulin, a restricted diet, and regulation of activities.  The noted regulation was that the Veteran was unable to engage in continuous physical activity for longer than 10 minutes.  He did not have a progressive loss of weight and strength, although he was noted to have a frail build.  During this time, and throughout the period on appeal, the record does not show, and Veteran does not claim, that he experienced episodes of ketoacidosis or hypoglycemic reactions that required hospitalizations, or twice a month visits to a diabetic care provider.  As such, a rating in excess of 40 percent is not warranted.  

In summation, the Veteran's diabetes mellitus II prior to July 26, 2016 does not warrant a rating in excess of 20 percent; and from July 26, 2016 the Veteran's diabetes mellitus II meets the criteria for a rating of 40 percent, but no higher.   

C. TDIU for Diabetes Mellitus II

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16. Upon review of the record, the Board notes that the November 2011 VA examiner did not find that the Veteran's diabetes mellitus impacted his ability to work.  The July 2013 VA examiner noted that the Veteran's diabetes did impact his ability to work but that the Veteran could perform gainful physical, sedentary, or light duty work, if he so chose.  The Veteran indicated that he did not have any physical limitations, and that he was able to drive.  The July 2016 VA examiner found that the Veteran's diabetes minimally impaired his ability to perform sedentary activities, and that his ability to perform physical activities of employment was moderately impaired.  Notably, this determination was made upon consideration of the finding that the Veteran was unable to engage in continuous physical activity for longer than 10 minutes.  Upon consideration of the forgoing, the Board does not find that referral is warranted for extraschedular consideration of TDIU for diabetes mellitus II.

III.   TDIU

A. Criteria

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran. 38 C.F.R. § 4.3.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a). 

Marginal employment shall not be considered substantially gainful employment. For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination. Id. 
 
A veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  A veteran's employment history, his or her educational and vocational attainment, as well as his or her particular physical disabilities are to be considered in making a determination on unemployability.

In order for a veteran to prevail in his claim for TDIU, the record must reflect circumstances, apart from non-service-connected conditions, that place him or her in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the veteran, in light of his service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran's service connected disabilities are: posttraumatic stress disorder (PTSD), rated at 50 percent prior to December 18, 2016, and 100 percent disabling thereafter; diabetes mellitus II rated at 20 percent prior to July 26, 2016, and 40 percent thereafter; limitation of motion as a residual of the excision of a left femur bone tumor rated as noncompensable prior to June 17, 2016; 30 percent from June 17, 2016 to June 20, 2017, and 10 percent from June 21, 2017; psychogenic impotency associated with PTSD rated as noncompensable from December 11, 2008; and scar as a residual of the excision of a left femur bone tumor rated as noncompensable from June 17, 2016.  The combined disability ratings are 60 percent prior to June 17, 2016; 80 percent from June 17, 2016 to December 17, 2016; and 100 percent from December 18, 2016.

B. Factual Background

Historically, in a June 2007 private medical record, the Veteran reported that he had worked for a large company for 31 years.  In this position, he had good relationships with his supervisor and coworkers.  He reported that he had been married for 35 years, and that his marriage was "great."  He reported no major changes to daily activities or social function, except for avoidance, since he developed his mental conditions.  He reported homicidal ideation, and noted this was the reason he avoided people.  He was diagnosed with PTSD and dissociative disorder.  It was noted that these diagnoses were related.  The private doctor found that the Veteran did not have difficulties performing activities of daily living, and was capable of managing his funds in his own best interest.  His symptoms were noted as, "caus[ing] occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally the person is functioning satisfactorily with routine behavior, self-care and normal conversation."  The Veteran had no difficulty understanding commands, and he did not appear to pose a threat of persistent danger or injury to himself or others.  He was given a GAF score of 50.  In another private medical record from this time, the Veteran stated that his wife did not trust him to handle money as he would lose it. 

In his July 2007 Application for Compensation Based on Unemployability, the Veteran reported that his PTSD was the service-connected disability that prevented him from securing or following substantial gainful occupation.  He stopped working at the end of June 2001 when he became too disabled to work.  However, he later noted that he did not leave this position due to his disability.  He reported that the most he had ever made was $38,999.00 in 2000, working as a mechanic.  He worked full-time in that capacity from 1973 to 2001.  His employer was a large company.  He reported that he did not receive, or expect to receive, disability or retirement benefits.  He did not try to obtain employment since he became too disabled to work.  He competed four years of high school, and had not received any education or training since June 2001.  

In an August 2007 private medical record, the Veteran reported that he had not been working lately.  

In an October 2007 correspondence, the Veteran's former employed reported that he had worked for the company as a mechanic from June 1970 and June 2001.  The hours he worked, concessions made for any disability, and the amount of time lost due to any disability in the past 12 months were unknown.  The Veteran no longer worked for the company due to his retirement.  He was provided a monthly pension of $1,666.00 per month.  In another response from the Veteran's former employer, it was noted that the Veteran earned $3,753.00 per month for the 12 months prior to his retirement.  He worked as an industrial mechanic.  

In an October 2007 private medical record, the Veteran was noted as having concentration problems.  He would frequently forget names and dates.  His wife told him that he would go somewhere two-to-three times and forget why he went there.  He reported improved sleep, but he continued to feel jittery.  He was reported to a have an "ok" mood and a constricted affect.  He was noted to have some concentration problems.  

In the February 2008 VA PTSD examination, the Veteran's symptoms were noted as constant, and the effect on his psychiatric disabilities on his total daily functioning was that he was avoidant.  He did not receive treatment for his psychiatric disabilities, and he had not gone to the hospital for same in the past year.  The Veteran was noted as a reliable historian.  He had poor concentration, and was suspicious.  He was noted to have obsessive rituals, such as "checking," that were not severe enough to interfere with routine activities.  His affect and mood were abnormal with findings of anxiety.  His thought process was appropriate, and his judgment was not impaired.  His abstract thinking was abnormal, and his memory was mildly impaired.  He would forget names, directions, and recent events.  When driving he sometimes did not recognize where he was.  He did not have suicidal or homicidal ideation.  He was additionally noted to experience depression due to his psychiatric disabilities.  The VA examiner noted that the Veteran appeared much iller than his diagnosis showed.  He was diagnosed with generalized anxiety disorder and depression.  The examiner noted that Veteran was improperly diagnosed with PTSD, and that his provided diagnosis was to correct this.  Regarding the impact of the Veteran's psychiatric disabilities on his ability to work, it was noted that the Veteran had to work alone, despite avoidance and agoraphobia, but he was able to work.  He was given a GAF score of 60.  

In a February 2008 private medical record, the Veteran was noted as psychologically well, although it was noted that his anxiety affected his sleep.  He was noted as looking anxious, but was otherwise appropriate.  The clinician noted that the Veteran forgot a lot of names and dates. 

In an August 2008 private medical record, the Veteran reported that he was relaxing more, and that he has not been working.  He noted that he was anxious, had intrusive thoughts, and difficulty sleeping.  His affect was noted as constricted, and his mood was anxious.  In another private medical record from this time, the Veteran complained of difficulty concentrating.  

In an October 2008 private medical record, the Veteran reported experienced worry, had anxiety, and experienced "jittery" sensations.  He noted that he had difficulties being in crowds.  He otherwise reported that there was some improvement with his symptoms.  He denied hallucinations, and homicidal and suicidal ideation and/or intent.  He was noted as anxious and disheveled. 

In a December 2008 private medical record, the Veteran complained that he had difficulty with his memory, and a decrease in his concentration.  He denied hallucinations, as well as homicidal and suicidal ideation and/or intent.  

In the June 2009 VA erectile dysfunction examination, the Veteran reported that he urinated four times every two hours during the day, and one time every two hours at night.  He did not have difficulty starting his urination, and was not incontinent.  The Veteran reported that outside of difficulties with erections, he did not experience any overall functional impairment from erectile dysfunction.  Upon examination, his penis and testicles were normal.  The VA examiner opined that this disability had no effect on the Veteran's usual occupation, and that it had a mild to moderate effect on his daily activities.  

In a December 2009 private medical record, the Veteran complained of anxiety and restlessness.  He was noted to have a constricted affect, and was restless.  

In an April 2010 private medical record, the Veteran reported difficulty sleeping, anxiety, and irritation.  He additionally reported problems with his memory and concentration.  Cognitive testing showed borderline functioning.  The clinician noted that the Veteran had experienced a significant decline in recall and cognition.  He reported that the Veteran continued to be anxious and depressed.  

In the August 2010 VA diabetes examination, the Veteran reported that he did not have diabetes, but instead he had elevated blood sugar secondary to Prednisone that he took for eosinophilic pneumonia.  It was noted that he retired due to years of service, and that he received training as an industrial mechanic.  It was noted that his PTSD, eosinophilic pneumonia, and history of back surgery prevented the Veteran from working.  These conditions also prevented the Veteran from most other forms of gainful employment.  Significantly, the Veteran is not service-connected for eosinophilic pneumonia or a back disability. 

In the September 2010 VA PTSD examination, the Veteran complained of difficulty sleeping.  He reported that he would experience physical symptoms of shaking/trembling when he was in a crowd.  He was able to sing in his church choir, but avoided shaking hands, and would leave the building if there was "too much involvement" in a crowded area.  He did not go to watch his grandson's football games.  He had poor focus and concentration, and would forget people's names and repeated the same questions.  He claimed that these symptoms worsened over the last four-to-five years.  He was unable to recall the items he needed to buy at a store unless he brought a list.  He had difficulties remembering where he was going when he was driving.  He spent the majority of his free time on the computer.  In the past week he left his house five times, with two excursions to visit his in-laws, and the remainder being to go to an office supply store.  He denied hospitalizations for PTSD.

His PTSD symptoms were noted as: persistent re-experiencing traumatic events, persistent avoidance of stimuli associated with trauma, numbing of general responsiveness, and persistent increased arousal.  He denied suicidal attempt, history of violence/assaultiveness, and issues with substance and alcohol abuse.  Upon review of assessments, the VA examiner noted that the severity of the Veteran's PTSD was marginal/very mild.  It was suggested that the Veteran's clinical scales may somewhat underestimate the "true level" of symptoms or problems the Veteran experienced.  The Veteran's clinical profile was noted as essentially within normal limits.  He was noted as clean, neatly groomed, appropriately dressed, and cooperative.  His mood was anxious, other, and his affected was normal.  He was fully oriented.  His thought content and process were unremarkable, and he did not have delusions.  His judgment was noted as understanding the outcome of his behavior, and his insight was not as understanding that he had a problem.  He did not have hallucinations, inappropriate behavior, panic attacks, or suicidal and/or homicidal thoughts.  He had good impulse control, and did not have episodes of violence.  He was able to maintain a minimum level of personal hygiene.  He had slight difficulties driving and traveling, and moderate difficulty shopping and with "other recreational activities."  He was noted to have moderate impairment due to social avoidance of crowds, and that his driving/travel issues were related to mental focus.  His immediate, recent, and remote memory were mildly impaired.  He was able to handle money, manage his financial affairs, and pay his bills, although it was noted that the Veteran did not personally handle money and pay bills and used a computer to assist with bills.  It was noted that he retired from his job in 2001 due to eligibility/age or duration of work.  The VA examiner concluded that there was no evidence that the Veteran's PTSD would prohibit him from obtaining and/or maintaining gainful employment.  He was given a GAF score of 70.  

In a March 2011 private medical record, the Veteran reported improving symptoms of sleep and jitteriness.  He reported that he did some yard work, but was easily tired.  It was noted that he still avoided people and crowds.  He also experienced a lot of flashbacks and nightmares.  He appeared disheveled and unkempt.  He denied hallucinations, as well as homicidal and suicidal ideation and/or intent.  

In a June 2011 private medical record, the Veteran reported problems with his memory and concertation, and that he did not get much sleep.  He was noted to continue to avoid people and had a fear of clashing with others.  He appeared disheveled and unkempt.  He denied hallucinations, as well as homicidal and suicidal ideation and/or intent.  

In an August 2011 private medical record, the Veteran reported that he slept three hours a night, and was nervous and anxious.  He did not go anywhere socially, and his body shook when he was in a crowd.  He appeared disheveled and unkempt.

In a November 2011 VA general examination, the Veteran reported that he was currently married, and that he had worked for large company for 29 years.  His posture and gait were normal, and he was noted to have non-service connected thoracic spine symptoms.  No scars were noted.  Regarding his left knee disability, the Veteran was not noted to have had infection, pain, instability, malunion, range of motion affected by pain, flare ups, or treatment.  The Veteran did not use any assistive devices for this disability.  Range of motion testing of the knees was noted as normal, and no pain was noted.  There was no deformity, swelling, crepitus, laxity, or tenderness.  The Veteran did not have loss of motion secondary to pain, weakness, or lack of endurance.  This disability did not have an effect on his usual occupation or daily activities of daily living.  He was noted as able to drive, and to have no limitations with standing or walking.  Regarding his dry left eye, the general examiner noted that this was an issue to be addressed by ophthalmology.  However, the Veteran did note that his private provider recently advised him to use over the counter natural tears for this condition.  His psychiatric review was noted as normal.  The Veteran's judgment and insight were intact.  He was fully oriented, and was able to handle his own affairs for VA purposes.  Regarding diabetes mellitus II, the VA examiner found that the Veteran's diabetes mellitus II, and its associated complications, did not impact his ability to work.  The VA examiner opined that the dry eye, residuals of bone tumor excision and diabetes would not prevent the Veteran from working.  He opined that many people with controlled diabetes have jobs.  The tumor condition was resolved, and his eye condition was relieved by over-the-counter medication.  The VA examiner did not provide an opinion whether PTSD would prevent the Veteran from working.  

In the November 2011 VA diabetes mellitus examination, the VA examiner found that the Veteran's diabetes mellitus II, and its associated complications, did not impact his ability to work.   

In private medical records from January 2013, the Veteran complained of gradual memory decline since 2003.  He had problems with forgetfulness, losing his train of thought, forgetting conversations, repeating questions, and slow thinking.  He also experienced brief episodes where he would not recognize his surroundings while he drove.  He was noted to forget to take his medications, but he reported that he completed all of his daily activities without difficulty.  His gait was unassisted and unremarkable.  Hand tremors were noted during an evaluation, but they improved as he became more comfortable.  The Veteran was diagnosed with mild dementia.  Memory impairments were the most prominent symptom, with other deficits including, verbal fluency, work-knowledge, verbal reasoning, and processing speed.  Factors noted to contribute to this were anxiety, chronic sleep impairment, and medications.  Regarding anxiety disorder not otherwise specified, mild and intermittent depression, and possible PTSD, while the Veteran's endorsements of depression were within normal limits, it was noted that his depression included increased social withdrawal, apathy, lower motivation, and lower frustration tolerance.  The clinician recommended that the Veteran would benefit from increased support and supervision in more complex activities, including meal preparation, medication management, and handling finances.  It was further recommended that the Veteran limit his driving to limit confusion, and to increase his organization to reduce cognitive demands and functional deficiencies.  

The Veteran was noted as neatly groomed.  He was pleasant and cooperative.  His mood was noted as appearing anxious, and he noted as appearing self-critical.  His speech was generally fluent, coherent, and free of paraphasic errors.  His comprehension was intact.  Upon immediate and delayed recall testing, it was noted that the Veteran was unable to recall two short stories even with cuing.  This testing was discontinued as he was unable to recognize the stories.  He was noted to also have impaired learning, recognition, and memory.  He also had impaired immediate and delayed recall of complex figures.  Auditory attention and working memory were noted as average.  His processing speed was average to borderline.  He was in the low average range for sustained attention, visual scanning, and psychomotor speed.  Language functioning measurements ranged from low to average.  His visual construction was noted as average.  Regarding emotional functioning, it was noted that while the Veteran reported mild symptoms of anxiety without significant depression.  However, the clinician noted these measures underestimated the level of anxiety that was observed during testing.  The clinician opined that he Veteran's cognitive impairments scores were of a sufficient degree to significantly interfered with his daily functioning.  He was then diagnosed with mild dementia.  It was noted that the Veteran's current profile was consistent with what was often seen in an early stage of progressive memory disorder, such as Alzheimer's' disease.  Contributing factors included anxiety, chronic sleep disturbance, and the effects of medication.  

In the July 2013 VA PTSD examination, the Veteran stated that he was unable to completely follow conversations, or did not answer questions completely due to being forgetful.  This, and PTSD symptoms, caused him to be avoidant.  He stopped going to church for over six years after a disagreement with the minister that caused him to feel jittery.  Prior to that he reported he was the "top" officer in his church.  He enjoyed spending time with his granddaughter.  He did not like to go out into crowds, as he would start to shake "like a leaf."  It was noted that the Veteran had attended two years of community college, and that he was a top mechanic in his shop prior to retirement.  Following his retirement, he did not seek additional employment because he could afford not to work.  He was currently unemployed, and noted that he anticipated that he would become jittery in settings that did not allow for him to be relatively isolated.  He also had concerns regarding his cognitive disability, and noted it was a reason he stopped socializing or going out into public.  It was noted that the Veteran would forget to pay his bills, and set up automatic payments.  He forgot to lock doors, and would compensate by going around the house and checking them.  He stated that his wife told him that he left the iron on.  He would misplace items, and forget where he was in a book or details of what he was reading.  Although he was a master black belt in karate, he had forgotten the moves he had learned.  

He was found to be alert and fully oriented.  He appeared anxious, and often asked the VA examiner to speak with his wife when he was unable to recall answers to questions.  No tremors were noted.  The Veteran became lost in the "short clinic hallway" when he went to invite his wife to attend the examination.  His mood was ok, and his affect was sad/anxious/restricted/stable.  His thought process was generally linear.  He denied paranoid ideations and delusions, as well as hallucinations.  His insight and judgment were grossly intact.  His impulse control was intact.  He denied homicidal and suicidal ideation and/or intent, and a history of same.  He additionally denied psychiatric hospitalizations. 

The Veteran was found to have mild to moderate PTSD symptoms.  The VA examiner noted that it appeared that the Veteran may have been minimizing some of his symptoms due to a concern with positive impression management.  It was noted that the Veteran also had a diagnosed cognitive disorder which was not found to be caused by PTSD, but appeared to increase the PTSD mood and anxiety symptoms.  The VA examiner noted that the Veteran's claims folder showed that the Veteran's memory impairment symptoms have been present for over six years.  No workup for the etiology of the Veteran's cognitive impairment was noted; however, it was noted that the Veteran was diagnosed with mild dementia in January 2013.  

The VA examiner reported that the symptoms associated with PTSD were intrusive thoughts, nightmares, avoidance, diminished interest to participate in significant activities, feelings of detachment from others, restricted range of affect, difficulty sleeping, irritability, difficulty concentrating, hypervigilance, and an exaggerated startle response.  The symptoms associated with the cognitive disorder included impairment of visualspacial, short term memory, delayed memory recall, language fluency, ability to form abstract thoughts, and orientation as to the exact day of the month.  The area of overlap between PTSD and the cognitive disorder was the Veteran's anxiety and mood.  With these symptoms, the VA examiner was unable to delineate which was attributed to each diagnosis without speculation.  The VA examiner opined that the Veteran's psychiatric and cognitive diagnoses caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  It was noted that the majority of the Veteran's symptoms were likely applicable to the diagnosed cognitive disorder.  It was noted that he was able to manage his own financial affairs.  He was given a combined GAF score of 55. 

The VA examiner provided opinions regarding impairment due to PTSD.  The Veteran's ability to work cooperatively or effectively with coworkers and supervisors was impaired to a mild-to-moderate degree.  His ability to work cooperatively or effectively with the public was impaired to a moderate degree.  While it was noted that the Veteran's cognitive impairment did not cause or attribute to his PTSD, his sleep and anxiety symptoms likely contributed to his cognitive symptoms.  It was noted that the Veteran's non-service connected cognitive disorder increased his PTSD symptoms of mood and anxiety.  As such, it was not possible to delineate the anxiety symptoms without resorting to mere speculation.  These symptoms were opined to cause mild-to-moderate impairment of the ability to follow and understand instructions, and to communicate effectively in writing.  Additionally, they were opined to moderately affect his ability to retain instructions, solve technical or mechanical problems, maintain task persistence and pace, and ability to work a regular schedule without excessive absences.  His anxiety of any public or social settings created a moderate-to-severe impairment.  

In a July 2013 eye examination, the Veteran's service-connected left eye condition was not found to affect his usual daily activities.  The VA examiner opined that his service-connected diabetes and conjunctivitis did not "in any way" prevent the Veteran from obtaining gainful employment.  

In the July 2013 male reproductive system examination, the Veteran was not medically treating his erectile dysfunction.  He did not have a voiding dysfunction, or history of recurrent symptomatic urinary tract or kidney infections.  His erectile dysfunction was found to be as likely as not related to his diabetes mellitus II.  His penis, epididymis, right testicle, and prostate were normal.  His left testicle was enlarged, mildly erythematous, and tender to palpation.  The Veteran reported that the left testicle symptoms were related to a hernia surgery he underwent in March 2013.  

In the July 2013 VA knee and lower leg examination, the Veteran denied any limitations due to the residuals of a removed left femur bone tumor, but he reported that the flare-ups impacted the function of his knee/lower leg.  Left knee flexion showed no objective evidence of painful motion.  The range of motion was the same after repetitive-use testing, with no functional loss/impairment noted.  Muscle strength for flexion and extension was normal, as was stability.  It was noted that the Veteran ambulated with a "slightly sluggish" gait, and that he did not report any extremity or other somatic pain.  He did not use an assistive device to ambulate.  The Veteran reported that he did not have any physical limitations related to his left knee condition.  The VA examiner found that the Veteran was independent in all activities of daily living, and was able to drive independently and at will.  Regarding the effect of the Veteran's left knee disability, the VA examiner found that he could perform gainful sedentary or light duty work.  

In the July 2013 VA diabetes mellitus opinion, the Veteran was noted as independent in all activities of daily living.  He prepared his own meals and maintained the home.  He enjoyed spending time at home with his wife and working on the computer.  He was able to drive independently and at will.  Regarding his diabetes mellitus II and erectile dysfunction, the opinion provider found that the Veteran could perform gainful physical, sedentary, or light duty work.  He noted that while the Veteran's diabetes mellitus II was not optimally controlled, he did not present with evidence of debilitating physical complications of same.  

In a June 2014 VA Extra-Schedular Entitlement to Total Rating due to Employability finding, the Director of Compensation Services did not find that the Veteran was unemployed or unemployable due to service-connected disabilities.

In a June 2014 VA primary care note, the Veteran reported difficulties with his memory, and tremors.  In the past, when he was seen by a private mental health provider, he was prescribed medications, but he did not take them.  The clinician noted that the Veteran had a notable right-side resting tremor.  The Veteran provided minimal spontaneous speech, and often looked to his wife for clarification with responses.  His affect was noted as stable and nervous.  His thought process was slowed and concrete, and he had a tendency to repeat the same anecdotes within a brief time period.  In another VA mental health note from this time, the Veteran endorsed insomnia, severely impaired memory, irritability, nervousness, hypervigilance, lethargy, concentration problems, cognitive slowing, occasional confusion, psychomotor agitation, social isolation, and low self-image.  He would shake when he became anxious.  He denied homicidal and suicidal ideation and/or intent.  The clinician noted that the Veteran did not have hallucinations, paranoid ideation, or delusions.  His level of impairment was noted as moderate.  

In a July 2014 VA mental health note, the Veteran complained of worsening memory and motivation since he retired in 2001.  During this time he became increasingly isolated, and pulled away from activities he was skilled in or enjoyed.  He had increasing trouble in crowds due to avoidance.  He was found to be alert and fully oriented.  His mood was depressed, and his affect was congruent to his mood.  His insight and judgment were fair to poor.  His attention and concentration was fair.  His thoughts were generally well-organized.  He denied hallucinations, and homicidal and suicidal intent and/or ideation.  His PTSD was noted as mildly complex and mildly severe.  In another VA mental health note from this time, the Veteran's wife reported that the Veteran had been losing weight, and would only eat when she prepared his food.  He would deny feeling hungry.  It was noted that he continued to struggle with his memory.  The complexity of his illness/level of impairment was noted as moderate to severe. 

In a February 2015 VA mental health note, the Veteran reported that he could not "remember like [he] used to," and noted that this was frustrating for him.  His wife noted that he had lost 20 to 30 lbs. because he did not eat.  He was found to be alert and fully oriented.  His mood was depressed, and his affect was congruent to his mood.  His insight and judgment were fair to poor.  His attention and concentration was fair.  His thoughts were generally well-organized.  He denied hallucinations, and homicidal and suicidal intent and/or ideation.  His PTSD was noted as mildly complex and mildly severe. 

In an April 2015 private medical record, the Veteran's Alzheimer's disease was noted as fairly severe.  The clinician noted the intent for the Veteran's wife to help and assist him.  In another record from this month, a clinician noted that it was futile to provide the Veteran with instructions without his wife present.  In another record from this month, it was noted that the Veteran had a great deal of difficulty with his memory.  He did not watch his diet or exercise.  He was unsure what medications he took, could not recall events that occurred the prior year, and had little memory of his medical conditions.  

In a May 2015 private medical record, the Veteran was advised in detail the need to follow a diabetic diet.  The clinician noted that the Veteran was "borderline functional."  He discussed with the Veteran's wife the need to take a more active role in his medications, activities, and dietary choices.  Upon examination it was noted that the Veteran had slow mental processing.  He would look at his wife when he was asked a question, and gave vague answers.  No focal signs were noted.  In another private medical record from this time, the Veteran was noted to eat what he wanted despite past dietary instructions.  He reported that he had a bad memory, and that he drove.  It was noted that the Veteran forgot a lot of things, and could not remember eating breakfast the morning of this visit.  

In a May 2015 VA mental health note, the Veteran reported significant ambivalence about attending group therapy as he trembled when he was with others.  He noted that he had not gotten out of the house much, and that he stopped going to church.  He was found to be alert and fully oriented.  His mood was depressed, and his affect was congruent to his mood.  His insight and judgment were fair to poor.  His attention and concentration was fair.  His thoughts were generally well-organized.  He denied hallucinations, and homicidal and suicidal intent and/or ideation.  His PTSD was noted as mildly complex and mildly severe. 

In a December 2015 private medical record, the Veteran was not sure why he was taking a particular diabetes medication.  In a March 2016 private medical record, the Veteran's wife reported that the Veteran would forget to eat. 

In a June 2016 Housebound/Aid and Attendance Examination, the Veteran was noted as not needing nursing homecare or medication management.  He was noted to be able to feed himself and prepare meals.  He did not need assistance regarding bathing or other hygiene needs.  He did not have the ability to manage his own finances, and it was noted that his wife was needed to manage them.  Upon examination, the Veteran was noted to have a normal posture and appearance.  He was additionally noted to have a "pill-rolling tremor," and experienced memory loss regarding the spending of money.  He would forget to eat when his wife was away, and lost 10 lbs.  Once a week he would go to the grocery store.  He became anxious in crowds, and did not use any devices to assist in ambulation.  

In a June 2016 private medical note, it was reported that the Veteran had poor insight as to his diabetes, and was not sure how much insulin he was taking.  In another private medical record regarding diabetes from this time, the Veteran was noted as appearing to have significant dementia.  He did not understand much about his disease, and frequently forgot what was told to him a few minutes after it was discussed.  

In the July 2016 VA PTSD examination, the Veteran was diagnosed with PTSD and a mild neurocognitive disorder.  His PTSD was characterized by irritability, hypervigilance, insomnia, intrusive memories, and anhedonia.  His neurocognitive disorder was characterized by mild to moderate memory problems.  Regarding his psychiatric and cognitive diagnoses, the Veteran was found to have an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The VA examiner noted that the Veteran's PTSD caused mild to moderate impairment, which worsened since his retirement and he developed memory problems.  He was generally able to function, but avoided "typical" places, was somewhat irritable, was socially isolated, and experienced "bad" days where he was moody and socially withdrawn.  It was noted that his memory problems, which the VA examiner noted may be associated with PTSD and Agent Orange exposure, caused moderate impairment as he would forget his medications, left tasks undone, and is "less safe" than he used to be in regards to independent functioning.  The Veteran reported that he has not worked since 2001 because he has not needed to and he was fully retired.  

The Veteran was found to have symptoms of: recurrent, involuntary, and intrusive distressing memories of traumatic events; recurrent distressing dreams in which the content and/or affect of the dream are related traumatic events; avoidance/effort to avoid distressing memories, thoughts, or feelings about, or closely associated with, traumatic events; markedly diminished interest or participation in significant activities; persistent inability to experience positive emotions; irritable behavior and angry outbursts; hypervigilance; and sleep disturbances.  He additionally experienced: depressed mood, anxiety, and mild memory loss.  He had difficulty in establishing and maintaining effective work and social relationships and adapting to stressful circumstances, including in a work or work like setting.  The Veteran was noted as capable of managing his financial affairs.  The Veteran was not found to pose any threat of danger to himself or others. 

In the July 2016 VA knee examination, the Veteran claimed that he had flare-ups of left knee pain and stiffness.  His functional impairment was that he had difficulty squatting and kneeling.  The Veteran was noted to have an abnormal range of motion, flexion of 20 to 100 degrees and extension of 100 to 20 degrees.  This abnormal range of motion itself was not noted to contribute to a functional loss; however, pain noted during the examination was found to cause a functional loss.  There was no evidence of pain upon weight bearing.  Upon repetitive-use testing, the Veteran did not experience any additional loss of function or range of motion.  Pain and lack of endurance significantly limited the knee's functional ability with repeated use over a period of time, with flexion at 20 to 90 degrees, and extension at 90 to 20 degrees.  During a flare-up, the Veteran experienced pain, weakness, and lack of endurance, with flexion at 25 to 75 degrees, and extension at 75 to 25 degrees.  His left knee was found to have less movement than normal.  Left knee muscle strength was normal, and not atrophy was found.  He did not have ankylosis, or a history of recurrent subluxation or effusion.  Upon testing, his left knee was found to have normal stability.  No other pertinent physical findings, complications, conditions, signs or symptoms related to the left knee disability were found.  His left knee scar was not found to be painful, unstable, or to have a total area equal to or greater than 6 square inches.  He did not use any assistive devices to ambulate.  His left knee did not have a functional impairment such that no effective function remained other than that which would be equally well served by an amputation or prosthesis.  The left knee disability mildly impaired the Veteran's ability to perform sedentary employment activities, and moderately impaired his ability to perform physical employment activities.  

In the July 2016 VA hip examination, the Veteran reported that he experienced left knee flare-ups and stated that during flare-ups he experienced stiffness and weakness.  Upon examination, the range of motion for the left hip was normal, and no pain was noted.  He was able to perform repetitive-use testing without any loss of function.  Pain, weakness, fatigability or incoordination significantly limited the left hip's functional ability with repeated use over a period of time.  His muscle strength was normal, and no atrophy was noted.  He did not have ankylosis, malunion of the femur, nonunion of the femur, a flail hip joint, or a leg length discrepancy.  The Veteran did not use assistive devices to ambulate.  His left hip/thigh did not have a functional impairment such that no effective function remained other than that which would be equally well served by an amputation or prosthesis.  No other pertinent physical findings, complications, conditions, signs or symptoms related to the left hip disability were found.  The left knee disability mildly impaired the Veteran's ability to perform sedentary employment activities, and moderately impaired his ability to perform physical employment activities

In the July 2016 VA diabetes examination, the Veteran was noted as needing constant regulation of his physical activity.  It was noted that the record showed the Veteran required insulin and had a frail build up.  He was unable to engage in continuous physical activity for longer than 10 minutes.  He had a restricted diet, and required one insulin injection a day.  He visited his diabetic care provider less than two times a month for episodes of ketoacidosis and hypoglycemia.  He was not hospitalized for any episodes of ketoacidosis and hypoglycemia.  He did not have progressive unintentional weight and strength loss due to his diabetes.  He did not have peripheral neuropathy, nephropathy or renal dysfunction, or retinopathy related to his diabetes.  No other pertinent physical findings, complications, conditions, signs, or symptoms related to diabetes were noted.  The VA examiner opined that the Veteran's diabetes mellitus II minimally impaired his ability to perform sedentary activities, and that his ability to perform physical activities of employment was moderately impaired.  

In a November 2016 VA mental health note, the Veteran was interested in returning to church.  His wife reported that the Veteran had worsened since his last appointment, as he was more withdrawn and irritable.  She reported that he did not go anywhere or do anything, and that he turns the lights off.  The Veteran reported that he became jittery when his was in a group, but could not identify specific thoughts and beliefs that contributed to his anxiety arousal.  He was found to be alert and fully oriented.  His mood was depressed, and his affect was congruent to his mood.  His insight and judgment were fair to poor.  His attention and concentration was fair.  His thoughts were generally well-organized.  He denied hallucinations, and homicidal and suicidal intent and/or ideation.  The severity of his PTSD was noted as mildly complex and mildly severe. 

In the December 2016 private disability benefits questionnaire (DBQ), the Veteran was noted to have diagnoses of PTSD, Alzheimer's disease, and major neurocognitive disorder due to Alzheimer's disease.  Regarding the symptom of anger, the private examiner noted that it was not possible to differentiate as to what symptoms were attributed to each diagnosis.  Noted symptoms included impairment of short and long term memory, with retention of only highly learned material, while forgetting to complete tasks, as well as loss for names of close relatives, own occupation, or name.  The private examiner assumed that the Veteran had difficulties with activities of daily living, being a danger to himself and others, having grossly inappropriate behavior, and hygiene and grooming.  He opined that the Veteran's diagnoses caused total and occupational and social impairment.  

C. Analysis

Upon consideration of the foregoing, the Board finds that from April 23, 2015, the Veteran was unable to secure or follow a substantially gainful occupation due to the combined effects of his service-connected disabilities.  On that date, he was anxious and nervous and he reported problems with memory to his private provider.  He reported to his treating provider that he could not remember his sugar readings; he was unsure of his medications; he "can't remember what all happened last year;" and he had little memory of his conditions.  His physician noted that his wife would be called in "to help him and explain the need for assistance in the near future."  With respect to his diabetes, the clinician stated that his sugars were too high, but he was not sure that the Veteran was taking his medication properly.  The examiner noted that "[i]t will be futile to tell him any new instructions today."  For example, the clinician noted that his lipids and his sugars were too high "mostly due to his not following a diet.  He states, 'What diet?'"

Similar findings were noted on a May 8, 2015 follow-up when the Veteran came in with his wife.  The Veteran reported his memory is "bad" and that he does forget a lot of things.  It was noted that the Veteran did not remember eating that morning, although his wife stated that he had breakfast.  The clinician noted slow mental processing and that the Veteran looked to his wife when he was asked a question and provided "quite vague" answers.  The clinician stated that the Veteran remained "borderline functional.  I have discussed this in detail with his wife who needs to take a more active role in his administration of medication, his activities, his dietary choices."  He was assessed with Alzheimer's dementia.

In the July 2016 VA PTSD examination, it was noted that the Veteran's PTSD may contribute to his memory-related symptoms.  Also the December 2016 private examination noted that there were difficulties distinguishing symptoms from the Veteran's psychiatric diagnoses including PTSD and dementia.  Considering the evidence in the light most favorable to the Veteran, the Board finds that the Veteran's memory issues cannot be separated from his service-connected PTSD disability.  The Court has held that when it is not possible to separate the effects of a service-connected condition and a nonservice-connected condition, the provisions of 38 C.F.R. § 3.102 mandate that reasonable doubt on any issue is to be resolved in the Veteran's favor, and that all signs and symptoms be attributed to the service-connected condition.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

In light of the above, considering the Veteran's experience and training as an industrial mechanic, the April and May 2015 private treatment records which described him as "borderline functional" and the limitations of his other service-connected disabilities, the Board finds that the Veteran's service-connected disabilities would prevent him from obtaining and/or maintaining gainful employment as of April 23, 2015, the date that his memory issues first reflected a severe impact on his functioning.  While the Board notes that the Veteran's earliest date of eligibility for TDIU under 38 C.F.R. § 4.16(a) was June 17, 2016, it is the policy of VA to afford TDIU benefits to any Veteran who is unable to sustain gainful employment due to his service-connected disabilities.  

Prior to April 23, 2015, the preponderance of the evidence is against a finding that the Veteran has been unemployable due to his service-connected disabilities under 38 C.F.R. § 4.16(b).  This is because the record does not show that the Veteran's service-connected disabilities rendered him unemployable.  For example, prior to April 23, 2015, the Veteran's PTSD was generally assessed as, at most, moderate.  GAF scores were 60 in the February 2008 VA PTSD examination (with the notation that he would be able to work alone), 70 in the September 2010 VA PTSD examination (no evidence that PTSD would prevent employment), and 55 in the July 2013 PTSD examination (noting mild to moderate impairment in most fields except for anxiety where the impairment was moderate to severe).  These GAF scores indicated a mild to moderate decrease in functioning, and considered the Veteran's statements that he would experience anxiety in crowds and social situations that would cause shaking/jitters, and that he appeared to down play his symptoms.  

Regarding the July 2013 PTSD examination, the Board notes that the VA examiner opined that the Veteran's neurocognitive and psychiatric symptoms had a mild to moderate effect (except for anxiety which was noted as moderate to severe) on various aspects related to employment, and provided a GAF score of 55.  As such, the Board finds that the Veteran's overall disability picture due to his neurocognitive and psychiatric symptoms at this time was at most a moderate impairment.  Further, in a June 2014 VA mental health note, the Veteran's overall level of impairment was noted as moderate.  The next month his PTSD was noted as mildly complex and severe.  In a July 2014 VA mental health note, the complexity of his illness/level of impairment was moderate to severe.  

With respect to his other service-connected disabilities, diabetes mellitus, dry eyes, limitation of motion of the left knee due to excision of bone tumor, impotency, and a scar, the preponderance of the evidence is against a finding that, in combination with his PTSD, a TDIU is warranted during this period.  This is so because regarding his diabetes mellitus II and erectile dysfunction, the July 2013 VA examiner found that the Veteran could perform gainful physical, sedentary, or light duty work.  He noted that while the Veteran's diabetes mellitus II was not optimally controlled, he did not present with evidence of debilitating physical complications of same.  Regarding the effect of the Veteran's left knee disability, the July 2013 VA examiner found that he could perform gainful sedentary or light duty work.  

In consideration of the above, the Board does not find that the Veteran's disability picture prior to April 23, 2015 warrants TDIU on an extraschedular basis due to his psychiatric disability.  


ORDER

Prior to July 26, 2016, entitlement to a rating in excess of 20 percent for diabetes mellitus II is denied. 

From July 26, 2016, entitlement to a rating of 40 percent, but no higher, for diabetes mellitus II is granted, subject to the laws and regulations governing monetary awards.  

TDIU is granted from April 23, 2015, but no earlier, subject to the laws and regulations governing monetary awards.  




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


